Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment after Final, filed 15 March 2021, to the Original Application, filed 8 August 2019.

2. 	Claims 1-5, 7-11, and 13-17, renumbered as 1-15, respectively, are allowed.



Terminal Disclaimer

3. 	The terminal disclaimer filed on 15 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application number 16/535,250 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Reasons for Allowance

4. 	Claims 1-5, 7-11, and 13-17, renumbered as 1-15, respectively, are allowed.

5. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 7, and 13, renumbered as 1, 6, and 11, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… generating spreadsheet spatial metadata by parsing the formatted text and row and column dimensions;
incorporating at least some of the spreadsheet spatial metadata in a machine-readable key to verify an audit event in a 
supplying the spreadsheet spatial metadata and the machine-readable key to the text content verifier for verification of the audit event,
 
when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Kaars (U.S. Publication 2003/0056010 A1) discloses downstream metadata altering.
	- Henderson (U.S. Publication 2008/0016502 A1) discloses extended correlation methods in a content transformation engine.
	- Chatterjee (U.S. Publication 2009/0187587 A1) discloses managing feature data based on spatial collections.
	- Velamoor (U.S. Publication 2014/0304836 A1) discloses digital rights management through virtual container partitioning.

	- Hampton (U.S. Publication 2020/0065499 A1) discloses a location specific identity verification system.


7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

9. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/LAURIE A RIES/Primary Examiner, Art Unit 2176